                                                 1
                                                 2
                                                 3
                                                 4
                                                 5
                                                 6
                                                 7
                                                 8                                 UNITED STATES DISTRICT COURT

                                                 9                                EASTERN DISTRICT OF CALIFORNIA
                                                10                                           FRESNO

                                                11
MCDERMOTT WILL & EMERY LLP




                                                12    ERNESTO LIMON, an individual, on behalf     CASE NO. 1:18-CV-01689-SKO
                             ATTORNEYS AT LAW




                                                      of himself and others similarly situated,
                               LOS ANGELES




                                                                                                  Hon. Sheila K. Oberto
                                                13                           Plaintiff,
                                                              v.                                  ORDER GRANTING THE PARTIES’
                                                14    CIRCLE K STORES INC.; and DOES 1 thru
                                                                                                  SUPPLEMENTAL STIPULATION TO
                                                      50, inclusive,
                                                15                      Defendants.               CONTINUE THE CLASS
                                                                                                  CERTIFICATION DISCOVERY CUTOFF
                                                16                                                AND CLASS CERTIFICATION
                                                                                                  BRIEFING SCHEDULE
                                                17
                                                                                                  (Doc. 37)
                                                18
                                                19
                                                20
                                                                                                  Complaint Filed: December 11, 2018
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                     ORDER
                                                     Case No. 1:18-CV-01689-SKO
                                                 1                                                   ORDER

                                                 2            Having considered Defendant Circle K Stores Inc. (“Defendant”) and Plaintiff Ernesto

                                                 3   Limon’s (“Plaintiff”) (collectively, the “Parties”) supplemental stipulation to continue the class

                                                 4   certification discovery cutoff and class certification briefing schedule (Doc. 37), and good cause

                                                 5   appearing therein,

                                                 6            THIS COURT ORDERS AS FOLLOWS:

                                                 7            1.      The class certification discovery deadline shall be continued from January 17, 2020

                                                 8                    to February 24, 2020.

                                                 9            2.      The class certification motion filing deadline shall be continued from February 22,
                                                10                    2020 to April 3, 2020.

                                                11            3.      The class certification opposition brief filing deadline shall be continued from March
MCDERMOTT WILL & EMERY LLP




                                                12                    19, 2020 to April 30, 2020.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13            4.      The class certification reply brief filing deadline shall be continued from April 1, 2020

                                                14                    to May 14, 2020.

                                                15            5.      The motion for class certification shall be heard on June 24, 2020, at 9:30 a.m., in

                                                16                    Courtroom 7 before the Honorable Sheila K. Oberto, United States Magistrate Judge;

                                                17            6.      A status conference to set further scheduling dates is set for September 3, 2020, at

                                                18                    10:15 a.m. in Courtroom 7 before Magistrate Judge Oberto. Telephonic appearances

                                                19                    are approved; all parties appearing telephonically shall call (888) 557-8511, access
                                                20                    code 6208204# at the date and time for the conference. By no later than August 27,

                                                21                    2020, the parties shall file and email to skoorders@caed.uscourts.gov in MS Word

                                                22                    format a report providing (a) dates agreed to by all counsel for all remaining deadlines

                                                23                    and (b) an updated status of the case.

                                                24
                                                25
                                                     IT IS SO ORDERED.
                                                26
                                                27   Dated:        January 15, 2020                                 /s/   Sheila K. Oberto               .
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                28

                                                                                                        -1-
                                                      ORDER
                                                      Case No. 1:18-CV-01689-SKO
